17‐1308‐cv 
Eng v. City of New York, New York City Police Department 
                                                                                        
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                                        
                                 SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY 
ORDER@).    A  PARTY  CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
 
      At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
Square, in the City of New York, on the 14th day of November, two thousand 
seventeen. 
 
PRESENT:   
              DENNIS JACOBS, 
              GERARD E. LYNCH, 
                     Circuit Judges, 
              PAUL A. CROTTY,* 
                     District Judge.   
_____________________________________ 
                                                       
Mary Eng, 


       *     Judge Paul A. Crotty, United States District Court for the Southern 
District of New York, sitting by designation. 

                                                      1
 
                  Plaintiff‐Appellant, 
 
            v.                                                17‐1308 
 
City of New York, New York City Police Department, 
 
                  Defendant‐Appellees. 
_____________________________________ 
 
FOR APPELLANT:                            Brian M. Hussey, Law Office of Brian 
                                          M. Hussey, Wantagh, NY. Jonathan   
                                          A. Rappaport, Richard J. Katz LLP,   
                                          New York, NY, on the brief. 
 
FOR APPELLEES:                            Diana Lawless (Richard Dearing and 
                                          Jane L. Gordon, on the brief), of 
                                          Counsel, for Zachary W. Carter, 
                                          Corporation Counsel of the City of 
                                          New York, New York, NY.   
        
Appeal from a judgment of the United States District Court for the Southern 
District of New York (Batts, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   

       Plaintiff‐appellant Mary Eng appeals the dismissal of her Equal Pay Act 
(“EPA”), 29 U.S.C. § 206(d), New York State Human Rights Law (“NYSHRL”), 
and New York City Human Rights Law (“NYCHRL”) claims, as well as the 
district court’s denial of leave to amend her complaint for a second time.    Eng 
argues on appeal that the district court erred because: (1) she adequately pled 
violations of the EPA, NYSHRL, and NYCHRL; (2) if her amended complaint was 
deficient, she should have been granted leave to amend a second time; and (3) the 


                                          2
district court should have declined to exercise supplemental jurisdiction over her 
state law claims when it dismissed the federal claims.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 
         
        1.     “We review the grant of a motion to dismiss de novo, accepting as 
true all factual claims in the complaint and drawing all reasonable inferences in 
the plaintiff’s favor.” Fink v. Time Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 
2013). “To survive a motion to dismiss, a complaint must contain sufficient factual 
matter, accepted as true, to state a claim to relief that is plausible on its face.”   
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation and quotation marks 
omitted).    “A claim has facial plausibility when the plaintiff pleads factual 
content that allows the court to draw the reasonable inference that the defendant 
is liable for the misconduct alleged.”    Id.    This standard “asks for more than a 
sheer possibility that a defendant has acted unlawfully.”    Id.    “A pleading that 
offers labels and conclusions or a formulaic recitation of the elements of a cause of 
action will not do.”    Id. (internal citation and quotation marks omitted). 
         
        EPA.    “To prove a violation of the EPA, a plaintiff must first establish a 
prima facie case of discrimination by showing: i) the employer pays different 
wages to employees of the opposite sex; ii) the employees perform equal work on 
jobs requiring equal skill, effort, and responsibility; and iii) the jobs are performed 
under similar working conditions.”    Belfi v. Prendergast, 191 F.3d 129, 135 (2d 
Cir. 1999) (internal citation and quotation marks omitted); see also Corning Glass 
Works v. Brennan, 417 U.S. 188, 195 (1974).    “[A] plaintiff need not demonstrate 
that her job is identical to a higher paid position, but only must show that the two 
positions are substantially equal in skill, effort, and responsibility.” 
Lavin‐McEleney v. Marist Coll., 239 F.3d 476, 480 (2d Cir. 2001) (internal citation 
and quotation marks omitted).    “To satisfy this standard, a plaintiff must 
establish that the jobs compared entail common duties or content, and do not 
simply overlap in titles or classifications.”    EEOC v. Port Auth. of N.Y. & N.J., 
768 F.3d 247, 255 (2d Cir. 2014).1    “Under the EPA, proof of the employerʹs 

  The Plaintiff argues that the district court’s reliance on Port Authority was 
1

misplaced because that case involved more comparators, and those plaintiffs 

                                           3
discriminatory intent is not necessary for the plaintiff to prevail on her claim . . . 
Thus, a prima facie showing gives rise to a presumption of discrimination.”   
Belfi, 191 F.3d at 136. 
         
        The amended complaint fails to plausibly allege that Eng and her 
comparators “perform[ed] equal work on jobs requiring equal skill, effort, and 
responsibility; and the jobs are performed under similar working conditions.”   
Port Auth. of N.Y. & N.J., 768 F.3d at 254‐55 (internal citation and quotation marks 
omitted).    Eng’s only allegations are that she is the second longest tenured 
criminalist amongst her and her comparators, that she is the Safety Officer, and 
she is the only criminalist available 24/7, although she contradicts this allegation 
by stating that the comparators are “rarely” called after work‐hours, which means 
that they too would be available if called outside regular office hours.    Joint 
App’x at 63.    Plaintiff at no point provides factual allegations about her or the 
comparators’ job duties, skills, efforts, or responsibilities to demonstrate that their 
respective jobs were substantially equal.    Thus, she fails to state a prima facie 
violation of the EPA.     
         
        The exhibits attached to Eng’s amended complaint do not help.    A generic 
“NYPD Careers” advertisement for appointment as a criminalist is an inadequate 
basis for comparing equal job duties.    Similarly, the list in Exhibit 2 for various 
“scientific section manager[s]” is unhelpful because it is not apparent who 
performs what job, or even whether these are jobs for criminalists.2    Id. at 72‐74.   
Indeed, the incorporation of these exhibits in the amended complaint creates 
additional ambiguity about whether the plaintiff and her coworkers actually held 
similar responsibilities by alleging that her own job duties could be found in 
Exhibit 2 (which describes four different positions), but that the duties of the 
coworkers were described in “Exhibit 1 and/or Exhibit 2.”    Id. at 63. 

failed to adequately allege job duties; however, Eng likewise fails to specify job 
duties, and the number of comparators does not affect the analysis. 
2  Eng seeks judicial notice of the form complaint for employment discrimination 

on the SDNY web site.    This form in no way aids Eng’s argument; it requires a 
pro se plaintiff, which Eng is not, to enter a narrative with factual allegations of 
discrimination.   

                                           4
        
       State Law.    Eng argues that: [1] her NYSHRL claims are not subject to the 
federal plausibility standard, [2] she plausibly pled gender and age 
discrimination, and [3] the district court did not conduct an independent analysis 
of her state law claims.       
        
       [1] To make out a claim under the NYSHRL, a plaintiff must show that she 
was: (1) “a member of a protected class;” (2) “qualified for her position;” (3) 
“subjected to an adverse employment action;” and (4) “either terminated or 
treated differently under circumstances giving rise to an inference of 
discrimination.”    Askin v. Dep’t of Educ. Of City of N.Y., 973 N.Y.S.2d 629, 630 
(2013).   
        
       Eng’s NYSHRL claims, brought in federal court, are subject to the federal 
pleading standard, and not the relaxed pleading standards of New York state 
courts.    “[F]ederal courts are to apply state substantive law and federal 
procedural law.”    Hanna v. Plumer, 380 U.S. 460, 465 (1965); see also Cooper v. 
N.Y. State Dep’t of Labor, 819 F.3d 678, 680 (2d Cir. 2016) (applying federal 
pleading standards to retaliation claims under the NYSHRL). 
       
       [2] Plaintiff’s threadbare allegations do not give rise to a plausible inference 
of discrimination on the basis of age or gender.    Eng’s only allegations are that 
she is a 58‐year old woman who is paid less than a 57‐year old man, a 54‐year old 
man, and a 41‐year old woman.    That alone cannot plausibly support an 
inference that discriminatory animus is the reason for the disparities in pay she 
alleges; we “cannot infer discrimination from thin air.”    Norton v. Sam’s Club, 
145 F.3d 114, 119 (2d Cir. 1998).   
        
       [3] The district court clearly conducted an independent analysis of her 
NYSHRL claims: the claims are discussed separately from Plaintiff’s federal 
claims under a separate heading.   
        
       City Law.    “[C]ourts must analyze NYCHRL claims separately and 
independently from any federal and state law claims, construing the NYCHRL’s 


                                           5
provisions broadly in favor of discrimination plaintiffs, to the extent that such a 
construction is reasonably possible.”    Mihalik v. Credit Agricole Cheuvreux N. 
Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (internal citations and quotation marks 
omitted).    “Thus, even if the challenged conduct is not actionable under federal 
and state law, federal courts must consider separately whether it is actionable 
under the broader New York City standards.”    Id.   
        
       Plaintiff’s only argument is that the district court failed to conduct a 
meaningful analysis of the NYCHRL claim.3      Plaintiff is mistaken.    The district 
court undertook an independent analysis of the NYCHRL allegations, noting the 
separate legal standard for a NYCHRL claim, and then concluded that the 
amended complaint did not remedy the problems besetting the NYSHRL and 
NYCHRL claims in the original complaint.    Merely listing the alleged pay 
difference with two men of a similar age as Plaintiff and with a younger woman 
does not plausibly demonstrate that plaintiff “has been treated less well than 
other employees because of her gender” or age.    Williams v. N.Y.C. Hous. Auth., 
872 N.Y.S.2d 27, 39 (2009).   
        
       2.    Eng next argues that if her allegations were deficient, she should have 
been granted leave to amend her complaint for a second time.    “We review the 
denial of leave to amend a complaint for abuse of discretion, unless the denial 
was based on an interpretation of law, in which case the legal conclusion is 
reviewed de novo.”    Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 
2010) (internal citation omitted).    “Futility is a determination, as a matter of law, 
that proposed amendments would fail to cure prior deficiencies or to state a claim 
under Rule 12(b)(6) of the Federal Rules of Civil Procedure.”    Panther Partners 
Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).    “In assessing 
whether the proposed complaint states a claim, we consider the proposed 
amendments . . . along with the remainder of the complaint, accept as true all 
non‐conclusory factual allegations therein, and draw all reasonable inferences in 
plaintiff’s favor to determine whether the allegations plausibly give rise to an 
entitlement to relief.”    Id. (internal citations and quotation marks omitted).   

3  For the same reasons as her NYSHRL claim, Plaintiff’s NYCHRL claim is also 
subject to the heightened federal pleading standard.

                                           6
        
       The district court properly determined that allowing any further 
amendments would be futile.    It would be no help to assign complaint paragraph 
numbers to the duties listed in the two exhibits, as Plaintiff has offered to do.   
Even if the exhibits, which the district court already took into account in its 
analysis, were incorporated directly into the body of the Complaint, Eng alleges 
no new facts that would cure the pleading deficiencies.    Therefore, the district 
court did not abuse its discretion in denying Eng leave to amend for a second 
time. 
        
       3.    Eng also argues that even assuming the allegations are insufficient to 
make out prima facie claims under the EPA, NYSHRL, and NYCHRL, and that 
amendment would be futile, the district court should have declined to exercise 
supplemental jurisdiction over the NYSHRL and NYCHRL claims. A district 
court’s exercise of supplemental jurisdiction is governed by 28 U.S.C. § 1367(a), 
which states, in pertinent part, that “the district courts shall have supplemental 
jurisdiction over all other claims that are so related to claims in the action within 
such original jurisdiction that they form part of the same case or controversy 
under Article III of the United States Constitution.”    Id.    “For purposes of 
section 1367(a), claims form part of the same case or controversy if they derive 
from a common nucleus of operative fact.”    Shahriar v. Smith & Wollensky Rest. 
Grp., Inc., 659 F.3d 234, 245 (2d Cir. 2011) (internal citation and quotation marks 
omitted).    Because Eng’s EPA, NYSHRL, and NYCHRL claims all arise out of the 
same common nucleus of operative facts, the district court did not abuse its 
discretion in exercising supplemental jurisdiction over the NYSHRL and 
NYCHRL claims.    See Treglia v. Town of Manlius, 313 F.3d 713, 723 (2d Cir. 
2002) (exercise of supplemental jurisdiction was proper where plaintiff’s state and 
federal claims arose “out of approximately the same set of events”). 
        
       Accordingly, we AFFIRM the judgment of the district court. 
        

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 


                                          7